Case 1:19-cr-00224-PAB Document 104 Filed 10/28/19 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00224-PAB

UNITED STATES OF AMERICA,

             Plaintiff,

v.

DAKOTA MICHAEL HELLER,

           Defendant.
______________________________________________________________________

 MOTION TO RECONSIDER ORDER DENYING DEFENDANT’S MOTION IN LIMINE
______________________________________________________________________

      Dakota Michael Heller, through counsel, moves this Court to reconsider its Order

denying his motion in limine to exclude all confidential communications made under the

clergy-communicant privilege. Reconsideration is appropriate because the Court’s

order is based on a misapprehension of facts and law. See United States v. Christy,

739 F.3d 534, 539 (10th Cir. 2014) (“A motion to reconsider may be granted when the

court has misapprehended the facts, a party’s position, or the law.”).

      A. Mr. Heller had a reasonable expectation of confidentiality during the
         group conversation.

      This court concluded that Mr. Heller did not have a “reasonable expectation of

confidentiality” in the “group conversation” because “the participants at the group

conversation made it clear that that they were going to ‘report’ defendant to law

enforcement and alert other families at the church of his alleged wrongdoing.” Order 4.

This conclusion is erroneous for two reasons.




                                            1
Case 1:19-cr-00224-PAB Document 104 Filed 10/28/19 USDC Colorado Page 2 of 6




       First, that the participants were going to report the alleged wrongdoing to law

enforcement and other church families does not mean that they were going to disclose

Mr. Heller’s communications made during the group conversation. That’s because the

participants did not learn of the alleged wrongdoing from Mr. Heller himself, let alone

during that conversation. Christopher, the alleged victim, brought the allegations to

light. “The protection of the privilege extends only to communications and not to facts.

A fact is one thing and a communication concerning that fact is an entirely different

thing.” Upjohn Co. v. United States, 449 U.S. 383, 395-96 (1981). For example, a

“client cannot be compelled to answer the question, ‘What did you say or write to the

attorney?’ but may not refuse to disclose any relevant fact within his knowledge merely

because he incorporated a statement of such fact into his communication to his

attorney.” Id. at 396. Likewise, that Mr. Heller made confidential statements during the

group conversation does not preclude the participants from disclosing information they

independently knew. The clergy privilege protects Mr. Heller’s specific communications,

not the facts underlying them. Thus, consistent with the clergy privilege, the participants

could, and indicated they would, report Christopher’s allegations to law enforcement

and other church families. Such disclosure did not defeat the clergy privilege or Mr.

Heller’s reasonable expectation of confidentiality in his communications.

       Second, even if the pastor’s comments implied that Mr. Heller’s communications

would be disclosed along with the substance of the allegations, that would not defeat

Mr. Heller’s reasonable expectation of confidentiality up to that point. Mr. Heller was

clearly taken aback when Pastor Carlucci said he was going to tell other church families

about the allegations. That the pastor had to tell Mr. Heller that he was not keeping this


                                             2
Case 1:19-cr-00224-PAB Document 104 Filed 10/28/19 USDC Colorado Page 3 of 6




a secret and that Mr. Heller reacted surprisingly suggest that, up to that point, Mr. Heller

reasonably believed that anything discussed would not leave the group. Accordingly,

he had a reasonable expectation of confidentiality and any of his previous statements

are protected by the clergy-communicant privilege.

       B. Mr. Heller sought advice from Pastor Quesada in a spiritual capacity.

       This Court also found that Mr. Heller’s “communications with Quesada do not fall

within the priest-penitent privilege because defendant’s communications with Quesada

did not take place in a spiritual or professional capacity.” Order 6. The basis of this

finding was that Quesada provided an affidavit stating as much and, relying on Morales

v. Portuondo, 154 F. Supp. 2d 706, 729 (S.D.N.Y. 2001), this Court stated it was “in no

position to second-guess Quesada’s opinion on that subject.” Order 6. This Court’s

reliance on Morales was erroneous.

       Rule 501 provides that federal common law governs a claim of privilege. Fed. R.

Evid. 501. Morales, however, was a federal habeas review of a state court conviction

applying state law. Morales, 154 F. Supp. 2d at 728-29. The Morales court found that

the penitent had spoken to a catholic priest “in confidence and for the purpose of

obtaining spiritual guidance,” id. at 728, which would be sufficient to invoke the clergy

privilege under the federal common law. “Nonetheless, [the court] h[e]ld that the

statements [were] not rendered inadmissible by virtue of § 4505,” the New York statute

governing the priest-penitent privilege. Thus, Morales was expressly based on a New

York state law, not the federal common law.




                                             3
Case 1:19-cr-00224-PAB Document 104 Filed 10/28/19 USDC Colorado Page 4 of 6




       The court’s application of the New York statute, whereby formal Catholic rules of

confession are required to invoke the privilege, appear to be the minority approach, and

therefore not indicative of the federal common law. “A more prevalent approach,

however, has been to allow the privilege so long as communications were made while

seeking religious or spiritual advice.” 2 Testimonial Privileges § 6:12 (3d ed.) (Sept.

2019 update). Contrary to Morales, “the modern trend of cases construing the scope of

the clergy-communicant privilege is to read it more broadly than merely being applicable

to ‘confessions’ in the penitential sense, but to apply it to communications for religious

counseling.’” Id. (quoting Scott v. Hammock, 133 F.R.D. 610, 616 (D. Utah 1990);

accord In re Grand Jury Investigation, 918 F.2d 374, 386 (3d Cir. 1990) (“[T]he modern

view of the privilege is more expansive than the traditional one,” which only “protected a

penitential relationship in which a person privately confessed his or her sins to a priest,

in order to receive some form of church sanctioned discipline or absolution.”).

Accordingly, Morales’s approach is contrary to the federal common law and does not

control here.

       Under the federal common law approach to the clergy-communicant privilege,

Mr. Heller’s communications with Pastor Quesada are privileged if he was seeking

spiritual guidance with a reasonable expectation of confidentiality, notwithstanding

Pastor Quesada’s representation that she did not minister Mr. Heller and that the two

only spoke as friends. It is Mr. Heller’s reasonable belief that governs, and as the

attached affidavit establishes, he actively sought her spiritual guidance because she

was a pastor and he believed their communications to be confidential. See, Attachment

1. Accordingly, his communications are protected by the clergy-communicant privilege,


                                             4
Case 1:19-cr-00224-PAB Document 104 Filed 10/28/19 USDC Colorado Page 5 of 6




notwithstanding that the two were also friends. See, e.g., State v. Jackson, 77 N.C.

App. 832, 834 (Ct. App. N.C. 1985) (applying privilege where it was “impossible to

determine to what extent defendant confided in [his aunt] as a relative and to what

extent as a minister”).

       C. Conclusion

       This Court should reconsider its order and exclude all communications subject to

the clergy-communicant privilege.

                                         Respectfully submitted,

                                         VIRGINIA L. GRADY
                                         Federal Public Defender



                                         s/Jacob Rasch-Chabot
                                         JACOB RASCH-CHABOT
                                         Assistant Federal Public Defender
                                         633 17th Street, Suite 1000
                                         Denver, CO 80202
                                         Telephone: (303) 294-7002
                                         FAX: (303) 294-1192
                                         jacob.rasch-chabot@fd.org
                                         Attorney for Defendant




                                            5
Case 1:19-cr-00224-PAB Document 104 Filed 10/28/19 USDC Colorado Page 6 of 6




                              CERTIFICATE OF SERVICE

         I hereby certify that on October 28, 2019, I electronically filed the foregoing
MOTION TO RECONSIDER ORDER DENYING DEFENDANT’S MOTION IN LIMINE
with the Clerk of Court using the CM/ECF system, which will send notification of such
filing to the following e-mail addresses:

      Patricia W. Davies, Assistant United States Attorney
      Email: patricia.davies@usdoj.gov

      Andrea L. Surratt, Assistant United States Attorney
      Email: andrea.surratt@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

      Dakota Michael Heller (via Mail)

                                         s/Jacob Rasch-Chabot
                                         JACOB RASCH-CHABOT
                                         Assistant Federal Public Defender
                                         633 17th Street, Suite 1000
                                         Denver, CO 80202
                                         Telephone: (303) 294-7002
                                         FAX: (303) 294-1192
                                         jacob.rasch-chabot@fd.org
                                         Attorney for Defendant




                                            6
